Citation Nr: 0833038	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an effective date earlier than October 4, 
1999, for the grant of service connection for an acquired 
psychiatric disorder, to include anxiety disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from February 7, 
1955, to March 10, 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In an October 2005 decision, the Board denied an effective 
date earlier than October 4, 1999, for the grant of service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder.  The Board also remanded issues regarding 
entitlement to higher initial evaluations for the veteran's 
psychiatric disorder and neurodermatitis.  In January 2006, 
the RO recharacterized the veteran's disabilities by 
combining the psychiatric and skin disorders as a single 
disability, granting a 100 percent evaluation.  

The appellant appealed the Board's October 2005 decision 
regarding the earlier effective date claim, to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order of September 2007, the Court vacated the Board's 
decision and remanded the matter.

The case was remanded in December 2007 and has been returned 
for review by the Board.  


FINDINGS OF FACT

1.  Appellant filed an original claim for service connection 
for a nervous condition in 1967.  Service connection was 
denied by an unappealed January 1968 rating decision on the 
basis that the condition was pre-existing, and there was no 
evidence of aggravation in service.  The veteran did not 
appeal and the decision became final.

2.  Appellant filed a claim to reopen a nervous condition in 
1975.  Correspondence on appellant's behalf with a Senator 
was to the effect that there was a prior denial with no new 
and material evidence.  The veteran filed a reopened claim 
with the VA in December 1979 (on a service examination 
report).  A January 1980 RO notification letter advised that 
the evidence submitted was not new and material to the claim 
for skin and nervous conditions, and the claim would remain 
in disallowed status.  He was notified of his appellate 
rights.

3.  Appellant then submitted a statement to the RO dated in 
March 1980, which was developed as a claim to reopen.  He did 
not express disagreement with the January 1980 rating action, 
but indicated again that he thought his problems were related 
to service.  This reiterated claims and positions previously 
taken. 

4.  An October 1980 notice letter informed the veteran that 
service connection for skin condition and nervous condition 
remained denied.  He was furnished notice of his appeal 
rights with this notification; disagreement with these prior 
adjudications was not evidenced.

5.  Appellant then submitted a statement to the RO dated in 
September 1980, which was developed as a claim to reopen.  He 
did not express disagreement with the September 1980 rating 
action, but indicated again that he thought his problems were 
related to service.

6.  On March 12, 1997, the RO received claims for PTSD, skin, 
nervous disorders, and mental disorders.  A September 1997 
decision denied reopening of the claims.  The veteran filed a 
notice of disagreement on all issues, however, in his VA Form 
9, substantive appeal dated in November 1997, he specifically 
limited his appeal to skin conditions.

7.  On appeal, a March 1999 Board decision granted service 
connection for neurodermatitis, subsequently rated as 30 
percent disabling effective from March 12, 1997.

8.  A claim for a nervous disorder was received from the 
veteran's attorney on October 4, 1999.  October 1999 
statements from the veteran also asserted service connection 
for 'anxiety, nervous disorder.'

9.  A May 2003 RO rating decision granted service connection 
for an acquired psychiatric disorder, to include an anxiety 
disorder, effective from October 4, 1999, the date of receipt 
of the veteran's claim to reopen.  This was based on new and 
material medical evidence to the effect that the disorder was 
aggravated by service.

10.  There are no documents in the veteran's claims folder, 
or other communication from the veteran, showing intent to 
claim service connection for a nervous condition prior to 
receipt of the claim to reopen on October 4, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 4, 
1999, for an award of service connection for an acquired 
psychiatric disorder, to include anxiety disorder, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  The appeal for an 
earlier effective date for the psychiatric disability arises 
from a May 2003 RO grant of service connection.  The required 
statements of the case were issued to the appellant in 
January 2004 and March 2004.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim seeking an earlier effective date, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

It is noted that there has been appeal of this issue to the 
Court and no indication in related information that there was 
any notice or procedural defect.  Additional development and 
notice has been provided subsequent to the prior Board 
remand.

Entitlement to an effective date earlier than October 4, 
1999, for the grant of service connection for an acquired 
psychiatric disorder

The veteran first filed a claim for a nervous condition in 
April 1975, which was denied.  There was additional 
Congressional correspondence from 1975 to 1979 inquiring as 
to the nature of the claim and benefits to which the veteran 
might be entitled.  Information from the VA was that to 
reopen the claim new and material evidence would have to be 
submitted.  On the back of a service examination the 
appellant reopened his claim for service connection in 
December 1979, to which the RO responded in January 1980.  It 
was held that there was no new and material evidence 
submitted.  In his claim appellant argued that his pre-
service nervous disorder was aggravated by service.  

Following the January 1980 notification letter that no new 
and material evidence had been submitted to reopen the claims 
for skin and nervous condition, the veteran submitted a March 
1980 statement.  The veteran's attorney asserts that this 
statement is a notice of disagreement with the January 1980 
response from the RO, and that a claim for service connection 
for a nervous condition has been pending since that time, 
warranting an earlier effective date effective from 1975.

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose, unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The record reflects that the veteran filed a claim for 
service connection for nervous and nervous disorder in 1967, 
which was denied by the RO in January 1968.  The veteran 
sought to reopen the claim in a 1975 statement in which he 
related treatment at various institutions for his psychiatric 
condition.  He then sent several letters to his Senator and 
Congressman in April 1975, November 1975, December 1978, 
January 1980, and February 1980.  These letters were 
forwarded to the RO.  In various responses to the veteran's 
congressman and senator, and in a January 1980 letter to the 
veteran, the RO advised that no new and material evidence had 
been submitted by the veteran and his claim for service 
connection would remain denied.

In a March 1980 statement submitted to the RO, the veteran 
stated, "I feel that my nerves and skin condition was [sic] 
aggravated by my stay in the service."  He also provided a 
chronology of his hospitalization and treatment in service, 
alleging that his skin was normal on induction in February 
1955, that he was hospitalized for a skin and mental 
disorder.  Intensive psychiatric treatment was recommended, 
but he did not receive the intensive psychological treatment 
he should have received for his disabilities which he 
believed were aggravated by service and led to his eventual 
mental decline.  He concluded by stating "I feel that I am 
entitled to compensation or pension for the aggravation 
caused me."

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 19.112, 19.113, 19.116, 19.118 (1980), [38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2007)].

The request for appellate review is completed by the 
claimant's filing of a substantive appeal (VA Form 9 or 
equivalent) after a statement of the case (SOC) is issued by 
VA.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302.

A written communication from a claimant or his representative 
expressing dissatisfaction with an adjudicative determination 
of an agency of original jurisdiction will constitute a 
notice of disagreement.  The notice should be in terms which 
can be reasonably construed as evidencing a desire for review 
of that determination.  It need not be couched in specific 
language.  Specific allegations of error of fact or law are 
not required.  38 C.F.R. § 19.113 (1980).

It is the veteran's primary contention that his March 1980 
communication constitutes a notice of disagreement with the 
January 1980 RO decision.  A careful review of the March 
1980, statement from the veteran reflects that it does not 
contain any expression of dissatisfaction or disagreement 
directed towards the January 1980 RO decision.  Rather, the 
veteran makes reference to his inservice symptoms and 
diagnoses.  Broadly construed, the words unambiguously 
reflect an effort to provide additional facts to support his 
claim to entitlement based on aggravation of his 
disabilities, rather than disagreement with any prior 
notification.  Further, the notice submitted contained 
contentions previously advanced, without reference to any 
prior decision.  It does not indicate that the veteran has 
any disagreement with the action taken by the RO.  

Subsequent to his March 1980 statement, additional medical 
evidence and lay statements were received and considered by 
the RO.  In a rating action dated September 17, 1980, the RO 
determined that new and material evidence had not been 
received to reopen the claim for his skin condition.  This 
was from what was characterized as a reopened claim from 
August 1980.  This further suggests that no one thought there 
was an ongoing claim or appeal at that time.  Further, the 
veteran was represented by a Service Organization at that 
time and there is no information from them suggesting that 
there was disagreement with the aforementioned rating action 
or that there was an ongoing appeal.

On September 22, 1980, the RO received further communication 
from the veteran along with additional medical records. This 
communication received by the RO from the veteran on 
September 22, 1980, does not provide any information that 
could be reasonably construed as a desire for review of 
either the January 11, 1980 or September 17, 1980 rating 
actions.  Rather, the September 1980 letter from the veteran 
refers to the medical evidence he was submitting to further 
his claim.  The statements made no reference to the veteran 
being dissatisfied or in disagreement with the either 
determination.

In an October 1980 rating action, the RO determined that new 
and material evidence had not been received to reopen the 
claim for his skin condition and nervous condition. 

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notice of a benefits determination by the RO.  See 38 
C.F.R. § 19.109 (1980).  While it is contemplated that the RO 
will give the proper notice of the right to appeal and the 
time limit, failure to notify the claimant of the right to 
such appellate review or of the time limit applicable to a 
notice of disagreement or substantive appeal will not extend 
the applicable period for taking this action.  See 38 C.F.R. 
§ 19.110 (1980).

In the September 1980 rating decision and notification 
letter, and in the October 1980 notification letter, the RO 
advised of the continued denial of the claim.  The veteran 
was provided with a notice of appellate rights, which stated  
"[I]f you believe our decision is incorrect, please see the 
Notice of Procedural and Appellate Rights printed on the back 
of this letter."  Significantly, even after these two 
notifications of his appellate rights, the veteran did not 
respond.  The RO clearly provided adequate notice to the 
veteran that no claim was pending, and gave instructions on 
how to appeal the denials, yet the veteran did not respond.  
Considering the wording and context in which the 
communication was written, the Board concludes that the March 
1980 and September 1980 statements were not NODs, and no 
claim to reopen is pending from 1975 or 1979 to warrant an 
earlier effective date on that basis.  

It has been asserted in support of the appeal that the facts 
herein are similar to Myers v. Principi, 16 Vet. App. 228 
(2002).  The Board does not agree.  In that case, the Board 
indicated that the language of a subsequent letter could be 
taken as evidence of disagreement with a rating.  The Court 
held that it could not interfere with this favorable ruling, 
and that the Board's finding that there was no attempt to 
appeal could not stop the appellate process where the 
document was found to initiate the appellate process.  In 
this case, the wording of the letter is different, and the 
Board has held that there is nothing to suggest disagreement 
with the January 1980 rating which would be required for an 
NOD.

Further, as will be explained below, the new and material 
evidence used to reopen and grant the claim for service 
connection was added to the record long after 1980.  The 
pertinent provisions provided that service connection would 
be granted from the date of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  In this case, 
prior to the more recent evidence establishing the medical 
relationship, there was no basis to conclude that the 
entitlement "arose" prior to the medical findings more 
recently reported.

Nevertheless, the veteran may also reach an earlier effective 
date if there is any qualifying informal or formal 
communication thereafter, prior to October 1999.

After the October 1980 final denial, there was no 
communication from the veteran until receipt of a March 1997 
claim for service connection for 'PTSD, skin, nervous 
disorders-mental disorders.'  A September 1997 rating 
decision denied the claim to reopen skin condition and 
nervous condition.  In a subsequent July 2001 decision (from 
an appeal arising from an October 1999 claim to reopen the 
nervous disability) the Board found that although the veteran 
filed a notice of disagreement to the September 1997 rating 
decision, he did not perfect an appeal on the nervous 
condition issue, and the September 1997 rating became final 
with regard to that issue.  The Board went on to reopen the 
claim.

The record reveals no further communication after the 
September 1997 rating decision that could be construed as an 
informal or formal claim within a year preceding the October 
1999 claim to reopen the nervous disorder.  Although the 
veteran's psychiatric disability clearly existed prior to 
October 1999, the applicable criteria provide that the 
effective date of the award will be the later of the date 
entitlement arose or the date of receipt of a claim to 
reopen, which is in this case, October 4, 1999.

Additionally, it is noted that the new and material evidence 
that has been used to reopen the instant claim is recently 
received.  Thus, even with a claim open for many years, in 
the absence of the recent opinions, there would have been no 
basis for an earlier effective date, as there date 
entitlement is shown is the earliest date that could be 
assigned.  See 38 C.F.R. § 3.400.  Thus, even with a claim 
open for many years, entitlement cannot be established prior 
to the date entitlement is shown.

The Board has considered the arguments advanced in support of 
this appeal and notes that the law governing effective dates 
of SSA benefits is not germane to the issue on appeal.  
Further any claim for an earlier effective date on the basis 
of CUE is not within the Board's appellate jurisdiction, as 
previously discussed.


ORDER

An effective date earlier than October 4, 1999, for the grant 
of service connection for an acquired psychiatric disorder, 
to include anxiety disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


